69 F.3d 541
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Eldon G. MELLOTT, Appellant,v.Dr. KING;  Sue Labuary;  Darrell Smith;  John Bly, Nurse;Donald Hampton, Sr., Nurse;  Ernest Cowles;  RonKnox, D.D.M.;  Shirley McClary, Appellees.
No. 92-1101.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 31, 1995.Nov. 7, 1995.

Before WOLLMAN, MAGILL and HANSEN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Eldon Mellott brought an action under 42 U.S.C. Sec. 1983 against defendants, all employees at the Missouri Training Center for Men, alleging Eighth Amendment violations in connection with the treatment he received for a heart condition.  Mellott appeals from the district court's1 entry of judgment on the jury's verdict in favor of defendants, arguing that the district court erred when it allowed defendants to elicit Mellott's testimony on cross-examination that he had prior felony convictions for sexual assault and sodomy.  We affirm.


2
The district court allowed defendants to question Mellott about his prior convictions only after Mellott testified that he was transported to the hospital in chains, and was not allowed visitors there--testimony the district court believed was calculated to elicit sympathy from the jury.  Under these circumstances, we see no clear abuse of discretion in the district court's ruling.  See Fed.R.Evid. 609(a)(1);  Green v. Bock Laundry Mach. Co., 490 U.S. 504, 527 (1989);  Duncan v. Wells, 23 F.3d 1322, 1323 (8th Cir.1994);  Cummings v. Malone, 995 F.2d 817, 823 (8th Cir.1993) (standard of review).


3
We note that defendants appropriately elicited testimony only as to the types of felonies for which Mellott was convicted, and not as to the nature of the crimes.  See Cummings, 995 F.2d at 826 (cross-examiner limited to bringing out name, date, and disposition of felony).


4
The judgment is affirmed.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri